United States Court of Appeals
                                  For the First Circuit

No. 07-2159

                                        ALAN S. NOONAN,

                                        Plaintiff, Appellant,

                                                  v.

                                          STAPLES, INC.,

                                        Defendant, Appellee.



                                              Before
                                              *
                          Torruella, Wallace, and Lipez, Circuit Judges.


                                        Order of Court
                                   Entered: February 13, 2009


       The petition for panel rehearing is granted. Accordingly, the panel opinion issued August
21, 2008, is withdrawn, and the judgment of even date is vacated. A new opinion is to issue this day.



                                                       By the Court:

                                                       /s/ Richard Cushing Donovan, Clerk




cc: Hon. Morris E. Lasker, Ms. Sarah Thornton, Clerk, United States District Court for the District
of Massachusetts, Ms. Wendy Sibbison, Mr. Daniel Gelb, Mr. Richard Gelb, Ms. Ariel Cudkowicz,
Ms. Pratt, Mr. Robert Messinger, Ms. Stamenia Tzouganatos, Ms. Gail Gelb, Ms. Jennifer Serafyn,
& Ms. Krista Pratt.



       *
           Of the Ninth Circuit, sitting by designation.